Citation Nr: 1524235	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-05 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a compensable evaluation for a skin disability, characterized as simple folliculitis.

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected herniated disc, L5-S1, with bulging at L4-5.

3.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected herniated disc, L5-S1, with bulging at L4-5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from June 1982 to September 1983, March 1984 to March 1988, and October 1989 to October 1993, with additional unverified periods of active service in the Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran was afforded a videoconference Board hearing in March 2015.  A transcript of the testimony offered at the hearing has been associated with the record.  Following this hearing, the record was held open for 60 days to allow for the submission of additional evidence, but none was received by VA.

The issues of entitlement to an evaluation in excess of 20 percent for service-connected herniated disc, L5-S1, with bulging at L4-5, and entitlement to a total disability evaluation based upon individual unemployability (TDIU), have been raised by the Veteran on the record at the March 2015 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks a compensable evaluation for service-connected disability of the skin, which has been characterized by the AOJ as simple folliculitis.  He was afforded VA examinations in June 2008 and December 2012 to address the severity of the condition.  Those examination reports, as well as the Veteran's VA records, however, reflect assessment of tinea corpus/dermatitis and eczema, but not folliculitis.  These assessments are consistent with the history of the service-connected disability, and the claim has been re-characterized to reflect such.  

The June 2008 and December 2012 VA examinations indicate that the Veteran had historically treated the service-connected skin condition with topical creams and medications, but had not been prescribed systemic therapy.  However, the December 2012 examination report reflects that the Veteran would benefit from oral systemic therapy.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  

VA records dated after the December 2012 examination document that in May 2013 the Veteran received a dermatology consultation.  The report of this consultation discloses that long-term oral medications (Lamisil and Fluconazole) were being considered, and that a punch biopsy showed mild chronic dermatitis.  The consultation reflects that the Veteran was to follow-up with VA dermatology in 3 months.  

When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate. See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  The May 2013 VA dermatology note suggests that the Veteran's skin condition may have worsened since his last VA examination, particularly in that it indicates that systemic medication was being contemplated.  There are no clinical records in the file beyond August 2013.  As such, the actual severity of the Veteran's service-connected disability is unknown.  An examination is necessary, and up-to-date VA records should be sought.

The Veteran seeks service connection for disability of the knees.  A review of the record discloses that his service treatment records have been obtained only for his final period of active service from October 1989 to October 1993, and that the AOJ has made a formal finding of unavailability of the remaining service treatment records.  However, the AOJ has only requested the Veteran's records from the National Personnel Records Center (NPRC), and no other source such as the Records Management Center (RMC) or the Defense Personnel Records Image Retrieval System (DPRIS).  See VBA's Adjudication Procedure Manual, M21-1MR, III.iii.2.B.13 (noting that service records for members of the Army National Guard are stored electronically in the Army's Permanent Electronic Records Management System (PERMS) and not the NPRC).  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(c)(2).  Accordingly, remand is necessary to seek these records.

At his March 2015 hearing, the Veteran clarified that he was seeking entitlement to service-connection for disability of the knees as secondary to his service-connected low back disability, although no records indicate the presence any assessed disability of the knees.  Upon remand, the Veteran should be advised of how to substantiate a claim for service connection on a secondary basis.  38 C.F.R. § 3.310.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice of how to substantiate a claim under the theory of secondary service connection.

2.  Contact the RMC in effort to obtain the Veteran's service treatment records.  A request for all records for the periods of service from June 1982 to September 1982, and from March 1984 to March 1988, should be made.  The AOJ should also request these records through DPRIS.  A formal determination, pursuant to 38 C.F.R. § 3.159(e) (2014), must be entered if it is determined that the records do not exist or that efforts to obtain them would be futile.

3.  Obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any records dated after August 29, 2013.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

4.  Provide the Veteran a new VA examination to determine the current severity of his service-connected skin disability.  The claims file should be made available to the examiner, and the examiner should note that it has been reviewed.  Any tests or studies deemed necessary should be conducted.  An attempt should be made to schedule the examination during a flare-up of the skin disability.  

All opinions must be accompanied by an explanation of the underlying reasons for the conclusion.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

5.  Then, after conducting any additional indicated development, readjudicate the claims currently on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide them an appropriate period of time to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


